Title: To Benjamin Franklin from Saint-Olympe, 15 February 1784
From: Saint-Olympe, Jean-Baptiste-César du Buc, chevalier de
To: Franklin, Benjamin


          
            Monsieur L’ambassadeur
            á La martinique Le 15. fer. 1784
          
          M. de Lestrade medecin du Roi à la martinique a fait depuis nombre d’années L’utile découverte d’un remede Contre la pierre. Après avoir multiplié ses expériences sur un grand nombre de sujets atteints de Ce mal, & arrivé à Ce dégré de

Conviction qui peut seule authoriser un médecin à qualifier un remede de spécifique. M. de Lestrade a employé divers moyens de le rendre transportable au dela des mers sans que Sa qualité put être alterée. Ses divers essais ont eu le succès qu’il en attendait. Il a rendu par là Commun aux deux hemispheres L’usage d’un trésor dont la nature n’avait rendu dépositaire que Cette partie de notre amérique. Que manquait-il à la gloire de m. de Lestrade? L’honneur de prolonger Les jours précieux du restaurateur de la liberté dans le nouveau monde, du Citoyen le plus utile à l’humanité. Je n’ai pas parlé à m. de Lestrade du besoin que vous auriés de son spécifique pour vous débarasser de votre gravelle sans le voir animé du desir d’opérer votre guérison; il partagera avec notre isle la reconnaissance du monde entier. Pressé de vous faire jouir des avantages de son spécifique m. de Lestrade vous en envoye deux traitemens avant de L’avoir soumis à L’examen de la faculté de médecine de paris. Si votre excellence veut en faire un premier essary sur un malade attaqué de la pierre, le nom du malade, ne fera que grossir la longue liste de Ceux que Ce remede a délivré de leurs meaux. Le mémoire qui accompagne Ce remede & dont votre excellence pourra prendre Lecture, n’est que le résultat des experiénces faites ici, & particulierement sur les habitations de ma famille. M. de Lestrade se propose de le présenter incessament à la faculté de paris, & après avoir rempli Ce point de forme il rependra en europe & en amerique des traitements de son spécifique.
          Je suis trop glorieux Monsieur L’ambassadeur, des bontés dont votre excellence m’á honoré durant mon séjour à paris pour les jamais perdre de vue; mais j’avoue que le sentiment de la Reconnaissance n’est pas le seul qui m’ait fait saisir L’occasion d’être utile à votre excellence; la gloire de bien mériter de L’humanité en Concourrant à prolonger la vie de son plus ferme soutien a aussi puissament agi sur mon Cœur. J’espere à mon retour à paris à la fin de L’année ou lorsque j’aurai l’honneur de voir votre excellence en amérique apprendre d’elle même l’heureux effet de mes soins à lui procurer le specifique de m. de Lestrade.
          
          Je suis avec une Respectueuse vénération Monsieur L’ambassadeur Votre très humble & très obeissant serviteur
          
            St. Olympe
          
        